i          i        i                                                               i         i   i




                                   MEMORANDUM OPINION

                                          No. 04-09-00669-CV

           THE UNKNOWN HEIRS, Successors and Assigns of Joaquin Chapa, Deceased,
                                    Appellants

                                                    v.

                          ESTATE OF IGNACIA GUTIERREZ Deceased,
               By and Through Its Independent Executors, Maria Del Rosario G. Pope, et al.,
                                               Appellees

                            From the 229th District Court, Starr County, Texas
                                       Trial Court No. DC-01-50
                             Honorable Alex William Gabert, Judge Presiding

PER CURIAM

Sitting:            Sandee Bryan Marion, Justice
                    Phylis J. Speedlin, Justice
                    Rebecca Simmons, Justice

Delivered and Filed: January 20, 2010

APPEALS DISMISSED IN PART

           A filing fee of $175.00 was due when this appeal was filed, but has not been paid by the

following parties: (1) appellants, the Fowler Defendants; (2) appellants, the Rubin Defendants; (3)

appellants, the Becerra Intervenors/Defendants; and (4) appellants, the Rodriguez Defendants. See

TEX . GOV ’T CODE ANN . §§ 51.207(b)(1), 51.941(a)(1) (Vernon 2005); TEXAS SUPREME COURT

ORDER REGARDING FEES CHARGED IN CIVIL CASES IN THE SUPREME COURT AND THE COURTS OF
                                                                                        04-09-00669-CV



APPEALS (July 21, 1998) § B.1.(a). The clerk of the court notified each group of appellants of this

deficiency in letters dated October 16, 2009. The fees remain unpaid. Rule 5 of the Texas Rules of

Appellate Procedure provides:

        A party who is not excused by statute or these rules from paying costs must pay – at
        the time an item is presented for filing – whatever fees are required by statute or
        Supreme Court order. The appellate court may enforce this rule by any order that is
        just.

TEX . R. APP . P. 5.

        Accordingly, on December 8, 2009, this court ordered appellants to either (1) pay the

applicable filing fee or (2) provide written proof to this court that they are excused by statute or the

Rules of Appellate Procedure from paying the fee. See TEX . R. APP . P. 20.1 (providing that indigent

party who complies with provisions of that rule may proceed without advance payment of costs).

Our order informed appellants that if they failed to respond satisfactorily within the time ordered,

their appeals would be dismissed. See TEX . R. APP . P. 42.3. On December 17, 2009, the Rubin

Defendants paid the $175.00 for their appeal. None of the other appellants paid the fee.

        Accordingly, the appeals of the Fowler Defendants, the Becerra Intervenors/Defendants, and

the Rodriguez Defendants are all DISMISSED.


                                                        PER CURIAM




                                                  -2-